341 S.W.3d 808 (2011)
STATE of Missouri, Respondent,
v.
Willie E. REED, Appellant.
No. ED 95009.
Missouri Court of Appeals, Eastern District, Division Five.
May 24, 2011.
Lisa M. Stoup, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., James B. Farnsworth, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Appellant, Willie Reed, appeals from his conviction and sentence for possession of a controlled substance, cocaine base, Section 195.202 (RSMo.2000) after a bench trial. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the *809 reasons for this decision. The judgment is affirmed pursuant to Rule 30.25(b).